Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CPR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Objection to Specification
The use of the trademark has been noted in throughout this application as for example the use of Calex TM Cap, Calex TM Valve (page 20), It should be capitalized wherever it appears and be accompanied by the generic terminology.

Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. The entire specification should be reviewed for these kinds of informalities and correction is required.
Objection to Claims

Claim 1 is objected to because of the following informalities: the claim is missing  “and” before the last step of the method (step d). Appropriate correction is needed.
Claim 14 is objected to because of the following informalities: the claim recites a Markush group preceded by the transitional term "comprising". "Comprising" is in inclusive or open-ended and does not exclude additional, unrecited elements. Since the claim recites a Markush group, which is by its nature closed, it is assumed that applicant intended the group to be closed (See MPEP 2111.03). MPEP 2173.05(h)(I) states that alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being "selected from the group consisting of A, B and C." See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925). It is improper to use the term "comprising" instead of "consisting of." Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931). For examining purposes, the claim is interpreted as closed. To overcome this objection, it is suggested to replace “comprising" with “consisting of”. Appropriate correction is needed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 3 dependent on claim 1 is vague as it recites the protein is present in the GI tract sample in a range, while the independent claim 1 recites collecting the sample from a human or animal.  It is not clear how the concentration in the sample from a human or animal can be a wide range as claimed, and therefore is not clear as to whether the scope of the claim encompasses several individuals to determine a range  or it refers to calibration standards.  Appropriate clarification and correction is needed.  For the purpose of this examination it is interpreted that the concentration of elastase can be any value in the claimed range.
The scope of claim 3 dependent on claim 1 is vague as it recites step d is carried out visually or further by a method comprising [..].  It is not clear as to wither the ELISA method of claim 1 is carried by both visually and with a second method or the “further method” is a modification of the ELISA method of claim 1 i.e. ELISA method of claim 1 can have a detection step that is performed by the further method or visually or both. Appropriate clarification and correction is needed. For the purpose of this examination it is interpreted that the ELISA method has an optical detection i.e. absorbance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-10, 12-20 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Kampanis et al. (Ann Clin Biochem 2009;46:33-37, IDS Reference)
Claims of this invention are drawn to a method for determining the concentration of a elastase protein in a gastrointestinal (GI) tract sample taken from a human or an animal, comprising the steps of 
a)Collecting a watery GI tract sample or a non-watery GI tract sample;.
b) Mixing the sample of step a) with a determined amount of a buffered aqueous extraction medium to extract elastase from the sample wherein a dilution of the sample in the buffered aqueous extraction medium in a range of 1:400 to 1:1000 w/vol is obtained for the non-watery GI tract sample and wherein a dilution of the sample in the buffered aqueous extraction medium in a range of 1:400 to 1:1000 is obtained for the Eatery GI tract sample; 
c) Homogenizing the mixture of step b) to extract elastase from the sample; 
d) Performing an immunoassay by using the mixture obtained in step c) determine the concentration of the elastase protein.

Kampanis et al. teach throughout the publication an especially in Abstract, a method for determining the concentration of a elastase protein, in particular human fecal elastase-1 (instant claim 4) in a gastrointestinal (GI) tract sample taken from a human or an animal comprising a)Collecting a watery GI tract sample or a non-watery GI tract sample wherein the sample is feces (Abstract) (instant claim 9), mixing the sample with a buffered extraction medium to obtain a concentration of 2 mg/ml (page 34 right 2bd paragraph) which is a 1:500 dilution (also instant claim 10) as the density of fesces is 1g/ml  aka 1mg/ul as defined by the instant specification ( example 1, page 51) i.e. 2ul in 1000ul =1:500 dilution. 
Kampanis et al. teach further using a roller mixer and further repeating vertexing and roller mixing  to extract elastase from the sample (page 34 right 2nd paragraph)   which reads on homogenizing as the instant specification refers to vortexed fesces as homogenates (instant specification page 23 lines 14-15); 
d) Performing an immunoassay by using the mixture obtained in step c) determine the concentration of the elastase protein (page 34 right 4th paragraph), wherein the immunoassay is a commercially available ELISA (instant claim 14) with optical detection  (page 34 right 4th paragraph)(instant claim15), wherein the concentration can be 1 ug/g (table 2) or 300ug/g or higher (fig.3) (instant claims 3,8,18-20) .  Further, Kampanis et al. teach stability studies of the elastase in the homogenized sample, wherein the enzyme is very stable over 24 days (page 34, right 7th paragraph;Fig 1) in stool dried at room temperature (page 34 left last paragraph) (instant claim 7), wherein for example the elastase concentration at day 15 appears to be the same as at day 1.   
Regarding claims 6, 16 the stability coefficient is a property of the protein.  As the compound i.e. elastase in  Kampanis et al. are indistinguishable from that claimed, it would necessarily have the same properties and expected to produce similar results as claimed.  
Regarding claims 12,13,  as Kampanis et al. teach the  sample is mixed with a buffered extraction medium to obtain a concentration of 2 mg/ml, Kampanis et al. teach collecting at least 2mg of feces)  
The claimed elastase-1 and extraction buffer appear to be the same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11  is  rejected under 35 U.S.C. 103 as being unpatentable over Kampanis et al.  as applied to claims 1, 3-4, 6-10, 12-20 in view of Spillmann et al.(J. Vet Diagn Invest,2001; 13:468-474)
Kampanis et al.  is  relied upon as in the 102 rejection above and is silent for determining an elastase from stool taken from an animal as claimed. 
Spillmann et al. teach throughout the publication and especially in abstract an ELISA assay for species specific quantification of canine pancreatic elastase 1 in fesces (Fig.2).  Analogous to the established elastase 1 in human clinical diagnosis of pancreatic insufficiency (EPI) the test can be used for the diagnosis of EPI in dogs (Abstract, Fig 3A, page 468 right last paragraph)). In particular, Spillmann et al. teach extracting the elastase with a commercial buffer according to the manufacturer instruction, specifically mixing approximately 100 mg canine feces with buffer 1:100, by vortexing at room temperature and incubating for 5 min (page 469 left second paragraph).  Spillmann et al. teach a calibration curve using 1ng,5ng, 20ng and 60 ng of purified canine elastase 1 can detect 1ng /ml of elastase which is equivalent to 4 ug elastase 1 per g of feces as the extracts were further diluted 1:40 for direct quantification by the ELISA assay.    
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a stool extraction method as taught in Kampanis et al. to detect elastase 1 in feces from dogs having watery stools using the species antibodies of Spillmann et al. for the investigation of pancreatic exocrine insufficiency.in dogs.  One would be motivated to do so, because Spillmann et al. teach that analogous to the established elastase 1 in human clinical diagnosis of pancreatic insufficiency (EPI) the test can be used for the diagnosis of EPI in dogs and because Kampanis et al. teach conventional extraction methods for fecal elastase 1 can give false positive results with watery stools.  
It would have been also prima facie obvious, before the effective filing of the claimed invention, to further optimize the sample dilution in the extraction buffer in the method of Spillmann et al  as taught in Kampanis et al and it would have been with expectation of success that a higher dilution as taught in Kampanis et al i.e. 1:500 would extract fecal canine elastase 1 because Spillmann et al teach elastase 1 level in fesces from dogs are generally higher than in humans as ratio between stool and extraction solution are variables for extracting the protein as taught in both Spillmann et al  and.  Kampanis et al.   Absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  

Claims 1, 3-4, 6-10, 12-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hotlund et al (US6225072) in view of Kampanis et al.   
Hotlund et al teach throughout the patent and especially in abstract a process for the extraction of proteins from gastrointestinal tract from humans or other mammals including feces  for quantitation (col 2 limes 49-54) wherein the sample is mixed with an excess amount of aqueous extraction medium in a closed vessel.  In some embodiments the fecal sample can be for example 10 mg and the collection tube can hold  5 mls which results in a dilution of 1:500.  
While Hotlund et al teach an embodiment for extracting fecal calprotectin, Hotlund et al is silent regarding an embodiment for extracting fecal elastase 1. 
Kampanis et al.   is relied upon as in the 102 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill  to have used the device and method of Hotlund et al for collecting stool samples including non-watery, and extracting a stool protein, specifically elastase-1 using a predetermined stool amount as for example 10 mg in 5 mls extraction buffer to allow for a dilution of the stool sample of 1:500 since such dilution allows for an accurate quantification of elastase 1 using the ELISA of Kampanis et al.   
One would be motivated to do so, since Hotlund et al teach the greater volume of extraction medium increases the accessibility of the molecular components of the sample including the protein of interest (col 3 lines 34-39).  In addition, as ratio between stool and extraction solution are variables for extracting the protein as taught in Hotlund et al,  absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hotlund et al and Kampanis et al. as applied to claim 1,  in view of Spillmann et al.  
Hotlund et al and. Kampanis et al are relied upon as in the 103 rejection above and are silent regarding the sample is obtained from an animal.
Spillmann et al  is relied upon as in the 103 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used the extraction method  of Hotlund et al and. Kampanis et al for the extraction of elastase 1 from stool of other mammals as for example dogs, wherein the extracted fecal canine elastase 1 is quantified with the ELISA of Spillmann et al.   
One would be motivated to do so, because Spillmann et al. teach that analogous to the established elastase 1 in human clinical diagnosis of pancreatic insufficiency (EPI) the test can be used for the diagnosis of EPI in dogs and because Hotlund et al teach the extraction method can be used in fecal samples from mammals other than human.  
.    In addition, as ratio between stool and extraction solution are variables for extracting the protein as taught in Hotlund et al,  absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
It would have been with expectation of success that a 1:500 dilution would result in quantitative measurement of elastase 1 in dogs since the method steps of the prior art are the same as claimed and therefore would give the expected results. 

Claims 1, 3-4, 6-10, 12-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al (WO 2013107893) in view of Kampanis et al.
Petersen et al teach throughout the patent and especially on page 1,(page 1 lines 5-10) , a tube assembly device and methods for stool extracting diluting and discharging a stool sample on an analytical test strip or plate (page 2 lines 10-16).   The tube assembly device allows for introduction of a pre-determined amount of sample in any liquid or solid state by collecting the sample into a transport pin comprising recess with a predetermined size suitable to be filled with the sample as for example a spoon like shape that enables the collection of the sample in any condition (page 11 lines 20-34) i.e. liquid or solid. .    
While  Petersen et al teach the method allows for mixing a predetermined stool sample with extraction buffers to form predetermined amounts of a dilution , vortexing/shaking, thus forming homogenates (page 36 lines 10-13)  for down stream analysis on a strip or plate, Petersen et al is silent regarding specific dilutions for the detection of specific analytes in stool i.e. human elastase 1.
Kampanis et al. is relied upon as in the 102 rejection above. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used the device and method of Petersen et al for collecting stool samples and extracting a stool protein, specifically elastase-1 using a predetermined stool amount and extraction buffer to allow for a dilution of the stool sample of 1:500 as taught in Kampanis et al. and to discharge the homogenate on a plate for determining the concentration of elastase-1 using the ELISA immunoassay of Kampanis et al.  One would be motivated to do so, since fecal elastase  1 has clinical significance and because the device of Petersen et al is  suitable for both water and solid stool samples and having a quantitative dosing tip and highly practical for home use by a patient as taught in Petersen et al  (page 31 lines 1-3). to avoid operator contamination. 
Claim 11 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al and. Kampanis et al. as applied to claim 1,  in view of Spillmann et al.  
Petersen et al and. Kampanis et al are relied upon as in the 103 rejection above and are silent regarding the sample is obtained from an animal.
Spillmann et al  is relied upon as in the 103 rejection above.
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a stool extraction method as taught in Kampanis et al. with the device of Petersen et al to detect elastase 1 in feces from dogs having watery stools using the species antibodies of Spillmann et al. for the investigation of pancreatic exocrine insufficiency.in dogs.  One would be motivated to do so, because Spillmann et al. teach that analogous to the established elastase 1 in human clinical diagnosis of pancreatic insufficiency (EPI) the test can be used for the diagnosis of EPI in dogs and because Kampanis et al. teach conventional extraction methods for fecal elastase 1 can give false positive results with watery stools and further because the device of Petersen et al can extract fecal proteins from both watery and non-watery stool samples. 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-4, 6-10, 12-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of US PAT 9,752,967 in view of Kampanis et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite mixing diluting and discharging a sample with pre-determined volumes.  While  US PAT 9,752,967 does not claim a fecal sample when consulting the scope of the recited sample genus, only one species is disclosed in the specification i.e. fecal water or non-water.  Therefore “sample” is interpreted as fecal sample 
US PAT 9,752,967 does not claim a method for using a device for extracting elastase  from stool as claimed.
Kampanis et al. is relied upon a sin the 102/103 rejections above.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to have used the device of US PAT 9,752,967 for collecting stool samples and extracting a stool protein, specifically elastase-1 using a predetermined stool amount and extraction buffer to allow for a dilution of the stool sample of 1:500 as taught in Kampanis et al. and to discharge the homogenate on a plate for determining the concentration of elastase-1 using the ELISA immunoassay of Kampanis et al.  One would be motivated to do so, since fecal elastase  1 has clinical significance and because the device of US PAT 9,752,967  is  suitable for both water and solid stool samples and having a quantitative dosing tip.
Claim 11 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-15 of US PAT 9,752,967 and  Kampanis et al. as applied to claim 1,  in view of Spillmann et al.  
US PAT 9,752,967 and  Kampanis et al. are silent regarding the sample is obtained from an animal.
Kampanis et al and Spillmann et al  are relied upon as in the 103 rejection 
It would have been prima facie obvious, before the effective filing of the claimed invention, to use a stool extraction method as taught in Kampanis et al. with the device of US PAT 9,752,967 to detect elastase 1 in feces from dogs having watery stools using the species antibodies of Spillmann et al. for the investigation of pancreatic exocrine insufficiency.in dogs.  One would be motivated to do so, because Spillmann et al. teach that analogous to the established elastase 1 in human clinical diagnosis of pancreatic insufficiency (EPI) the test can be used for the diagnosis of EPI in dogs and because Kampanis et al. teach conventional extraction methods for fecal elastase 1 can give false positive results with watery stools and further because the device of US PAT 9,752,967 can extract fecal proteins from both watery and non-watery stool samples. 
Conclusion
No claims are allowable.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641